                                                                              USDC-SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                  DOC#:
SOUTHERN DISTRICT OF NEW YORK                                                             ! /"Ji //1
                                                                              DATE FILED: o


    KENNETH A BIA TIU,
                                    Plaintiff,
                                                                               19-CV-822 (RA)
                               V.
                                                                       MEMORANDUM OPINION
    SPECIALIZED LOAN SERVICING LLC;                                        AND ORDER
    EQUIFAX INFORMATION SERVIES, LLC;
    and TRANS UNION, LLC,
                        Defendants.

RONNIE ABRAMS, United States District Judge:

           On January 28, 2019, Plaintiff Kenneth A Biatiu filed this claim for relief under the Fair

Credit Reporting Act ("FCRA"), 15 U.S.C. § 1681 et seq., alleging that "he has suffered great

economic ... damages" as a result of inaccurate consumer credit reports prepared by Defendants

Specialized Loan Servicing LLC, Equifax Information Services, LLC, Experian Information

Solutions, Inc., and Trans Union, LLC. Compl. 1 12. 1

           On May 29, Biatiu died intestate, survived by his wife, Elizabeth H. Diyaka, and their

daughter. The Court was notified of his death on June 6. On September 3, Diyaka filed a motion

for substitution of plaintiff pursuant to Rule 25(a) of the Federal Rules of Civil Procedure.

Defendant Equifax opposed the motion, and Diyaka filed a reply, in which the claim for punitive

damages under the FCRA was withdrawn.

                                                  DISCUSSION

           To satisfy Rule 25(a)(l), "(l) the motion must be timely; (2) the claims must survive the

decedent's death, and (3) the party sought to be substituted for the decedent must be a proper party."

Lai Yoong Low v. Tian Yu Inc., No. 12-CV-7237, 2015 WL 1011699, at *2 (S.D.N.Y. Mar. 9,


1
    On July 8, 2019, Defendant Experian was voluntarily dismissed. Dkt. 36.
2015). If these requirements are met, it is within the Court's discretion to grant the motion. See

Natale v. Country Ford Ltd., 287 F.R.D. 135, 137 (E.D.N.Y. 2012); Fed. R. Civ. P. 25(a)(l)

("[T]he court may order substitution of the proper party." (emphasis added)).

A. Timeliness

        Diyaka's motion was timely. Within 90 days of notifying a court of plaintiff's death, a

motion for substitution must be filed. Fed. R. Civ. P. 25(a)(l). On June 6, Diyaka notified the

Court of Biatiu' s death, and subsequently filed her motion for substitution on September 3      thus

within the requisite 90-day period. Dkt. 31, 39.

B. Survival of the FCRA Claims

       Plaintiff's claims are not extinguished by his death. "[T]he nature of the cause of action

for which the suit is brought" determines if a claim survives a plaintiff's death. US. ex rel. Colucci

v. Beth Israel Med. Ctr., 603 F. Supp. 2d 677, 680 (S.D.N.Y. 2009). "Unless a statute directly

addresses the issue, courts are generally guided by principles of federal common law, which

prescribe that claims characterized as 'penal' abate upon a party's death, while claims characterized

as 'remedial' survive." Id. "Because the FCRA is silent as to the survival of the civil claims it

creates," Irvin-Jones v. Equifax Info. Servs. LLC, No. H-18-3224, 2019 WL 4394684, at *2 (S.D.

Tex. Sept. 13, 2019), the survivability of Plaintiff's claims here is dependent on whether the FCRA

is remedial or punitive in nature. Remedial statutes do not seek to punish but to compensate or, in

other words, "restore [Plaintiff] to the position he ... would have been in absent any wrongdoing."

S.E.C. v. Wyly, 860 F. Supp. 2d 275,283 (S.D.N.Y. 2012).

       Courts in this district have not had the occasion to decide whether the FCRA is remedial

in the context of a Rule 25(a) motion. However, in other contexts, courts have broadly described

the "FCRA [a]s undeniably a remedial statute[.]" Wilson v. Corelogic SafeRent, LLC, No. 14-CV-



                                                   2
2477 (JPO), 2017 WL 4357568, at *4 (S.D.N.Y. Sept. 29, 2017) (citation omitted); see also United

States v. Bormes, 568 U.S. 6, 15 (2012) ("FCRA creates a detailed remedial scheme."). This is

because the FCRA's purpose is "to ensure fair and accurate credit reporting, promote efficiency in

the banking system, and protect consumer privacy." Safeco Ins. Co. ofAm. v. Burr, 551 U.S. 47,

52 (2007). To effect this purpose, the FCRA "creates a private right of action against credit

reporting agencies for the negligent or willful violation of any duty imposed under the statute,"

and permits Plaintiff to recover actual damages for "loss of credit, loss of the ability to purchase

and benefit from credit, and lowering of credit lines, and having to pay higher auto insurance

premiums." Braun v. Client Servs. Inc., 14           Supp. 3d 391, 395, 400 (S.D.N.Y. 2014). In

compensating a plaintiff for actual harm suffered, the FCRA is similar to other statutes deemed

remedial in the Rule 25(a) context. See, e.g., Sharp v. Ally Fin., Inc., 328 F. Supp. 3d 81, 88-96

(W.D.N.Y. 2018) (holding that the Telephone Consumer Protection Act is remedial); Locurto v.

AT&T Mobility Servs. LLC, No.13-CV-4303 (AT), 2017 WL 4736715, at *1 (S.D.N.Y. Sept. 25,

2017) (same regarding the Fair Labor Standards Act); Estwick v. US. Air Shuttle, 950 F. Supp.

493, 498 (E.D.N.Y. 1996) (same regarding the Age Discrimination in Employment Act

("ADEA"), Americans with Disabilities Act ("ADA"), and Title VII).

       Although the FCRA has a "dual purpose[]" given the additional availability of punitive

damages, that does not change the survivability analysis for claims seeking actual damages. Beth

Israel Med Ctr., 603 F. Supp. 2d at 680 (holding that plaintiffs claim under the False Claims Act

survives her death even though the statute also permits punitive damages as a remedy); see also

Estwick, 950 F. Supp. at 498 (dismissing claims for punitive damages under Title VII, ADEA, and

ADA, but permitting the compensatory damages claims to continue); Irvin-Jones, 2019 WL

4394684, at *3 (holding that claims for punitive damages under the FCRA do not survive



                                                 3
plaintiff's death but the claims for compensatory damages do); Beaudry v. TeleCheck Servs., Inc.,

No. 3:07-0842, 2016 WL 11398115, at *12 (M.D. Tenn. Sept. 29, 2016) ("Notwithstanding this

dual purpose, the Court finds that the statutory damages provisions of the FCRA are compensatory

in nature and thus survive [Plaintiff's] death."). Although Plaintiff originally sought punitive

damages, counsel has withdrawn that claim. See Dkt. 43. Therefore, Plaintiff's remaining claims

under the FCRA      for actual damages- survive.

C. Proper Substitute Party

       Nonetheless, Diyaka is not a proper party for substitution - at least not yet. Rule 25(a)

requires that the proposed substitute party be either the decedent's successor or representative.

These terms are defined by the law of the forum state, here New York. Natale, 287 F.R.D. at 137

(citation omitted). In New York, a decedent's successor is "a distributee of an estate if the estate

of the deceased has been distributed at the time the motion for substitution has been made," and a

representative is a "person lawfully designated by state authority to represent the deceased's

estate." Roe v. City of New York, No. 00-CV-9062 (RWS), 2003 WL 22715832, at *2 (S.D.N.Y.

Nov. 19, 2003).

       Diyaka does not allege that she is Plaintiff's representative, but insists that she is the

"primary distributee" of his estate because Plaintiff died intestate and she is his spouse. See Pl.'s

Mot. at 3. Although Diyaka has submitted sufficient proof to establish that she is indeed the

distributee Biatiu's estate under New York law, see N.Y. Est. Powers & Trusts § 4-1.1, a

distributee is only a "proper party" under Rule 25(a) "if the estate of the deceased has been

distributed at the time the motion for substitution has been made." Gronowicz v. Leonard, 109

F.R.D. 624,626 (S.D.N.Y. 1986). Diyakahas "not submitted to the Court any proof that [Biatiu's]




                                                 4
estate has been distributed." Natale, 287 F.R.D. at 139. Therefore, without this evidence, the

Court cannot find that Diyaka is a proper party for substitution.

                                           CONCLUSION

         For the foregoing reasons, Diyaka's motion for substitution pursuant to Rule 25(a)(l) is

denied without prejudice. No later than January 6, 2020, Diyaka shall renew this motion, together

with evidence to demonstrate that she is a proper party under Rule 25(a), or file a status letter with

the Court regarding the status of the distribution of Biatiu' s estate.

SO ORDERED.

Dated:     October 24, 2019
           New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge




                                                   5
